Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the application 17/563,616 filed on December 28, 2021. Claims 1-31 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-31 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 (hereafter “patent claim”) of U.S. Patent No. 11,297,167.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,297,167 as outlined in the table below:

Examined claim 30

The method according to claim 1, further comprising forming, by the second communication device, a message that includes the received first, second, and third parts or a part thereof, and wherein the sending, by the second communication device to the first communication device over the Internet of the received first, second, and third parts comprises sending the message.


Examined claim 1

A method for use with a first communication device and a web server that stores a content that comprises at least first, second, and third parts, and for use with first, second, and third client devices, the method comprising: 
     receiving, by a second communication device from the first communication device over the Internet, a content request; 
     sending, by the second communication device to the first client device over the Internet, a first request for the first part, in response to the received content request; 
     sending, by the second communication device to the second client device over the Internet, a second request for the second part, in response to the received content request; 
     sending, by the second communication device to the third client device over the Internet, a third request for the third part, in response to the received content request; 
     receiving, by the second communication device from the first client device over the Internet, in response to the sent first request, the first part; 
     receiving, by the second communication device from the second client device over the Internet, in response to the sent second request, the second part; 
     receiving, by the second communication device from the third client device over the Internet, in response to the sent third request, the third part; and 



     sending, by the second communication device to the first communication device over the Internet, in response to the receiving of the first, second, and third parts, the received first, second, and third parts, 
     wherein each of the first, second, and third parts consists of, or comprises, a respective web-page or a portion thereof.

Patent claim 21
The method according to claim 1, wherein each of the first, second, and third parts consists of, or comprises, a web-page or a portion thereof.





Patent claim 1
A method for use with a requesting client device and a web server that stores a content that comprises at least first, second, and third parts, and for use with first, second, and third client devices, the method comprising: 
     receiving, by a first server from the requesting client device, a client request; 
     sending, by the first server to the first client device, a first request for the first part, in response to the received client request; 

     sending, by the first server to the second client device, a second request for the second part, in response to the received client request; 
     sending, by the first server to the third client device, a third request for the third part, in response to the received client request; 

     receiving, by the first server from the first client device, in response to the sent first request, the first part; 

     receiving, by the first server from the second client device, in response to the sent second request, the second part; 

     receiving, by the first server from the third client device, in response to the sent third request, the third part; 

     forming, by the first server, a message that includes the received first, second, and third parts or a part thereof; and 
     - 34 -sending, by the first server to the requesting client device, the formed message.


	Examined claim 30 recites the similar limitations in patent claim 21. Thus, it would have been obvious to broaden patent claim 21 because omitting the limitation is obvious variation. Examined claims 2-29, 31 recite the similar limitations of patent claims 2-20, 22-29.


Claims 1-31 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 (hereafter “patent claim”) of U.S. Patent No. 10,785,347.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,785,347 as outlined in the table below:

Examined claim 30

The method according to claim 1, further comprising forming, by the second communication device, a message that includes the received first, second, and third parts or a part thereof, and wherein the sending, by the second communication device to the first communication device over the Internet of the received first, second, and third parts comprises sending the message.








Examined claim 1

A method for use with a first communication device and a web server that stores a content that comprises at least first, second, and third parts, and for use with first, second, and third client devices, the method comprising: 

     receiving, by a second communication device from the first communication device over the Internet, a content request; 
     sending, by the second communication device to the first client device over the Internet, a first request for the first part, in response to the received content request; 
     sending, by the second communication device to the second client device over the Internet, a second request for the second part, in response to the received content request; 
     sending, by the second communication device to the third client device over the Internet, a third request for the third part, in response to the received content request; 
     receiving, by the second communication device from the first client device over the Internet, in response to the sent first request, the first part; 
     receiving, by the second communication device from the second client device over the Internet, in response to the sent second request, the second part; 
     receiving, by the second communication device from the third client device over the Internet, in response to the sent third request, the third part; and 


     sending, by the second communication device to the first communication device over the Internet, in response to the receiving of the first, second, and third parts, the received first, second, and third parts, 
     wherein each of the first, second, and third parts consists of, or comprises, a respective web-page or a portion thereof.

Patent claim 23
The method according to claim 1, wherein the content further comprises a third part, and further for use with a third client device, the method further comprising:
     receiving, by a first server from the requesting client device, an HTTP request for the third part; 
     sending, by the first server to the third client device, a third HTTP request for the third part; and 
     receiving, by the first server from the third device, in response to the sent third HTTP request, the third part, wherein the forming comprises forming a message that includes the received first, second, and third parts.


Patent claim 1
A method for use with a requesting client device and a web server that stores a content that comprises at least first, second parts, and for use with first and second client devices respectively identified by first and second IP address, the method comprising: 
     receiving, by a first server from the requesting client device, an HTTP request for the first and second parts; 
     sending, by the first server to the first client device, a first HTTP request for the first part; 

     sending, by the first server to the second client device, a second HTTP request for the second part; 





     receiving, by the first server from the first device, in response to the sent first HTTP request, the first part; 

     receiving, by the first server from the second device, in response to the sent second HTTP request, the second part; 




     forming, by the first server, a message that includes the received first and second parts; and 
     - 34 -sending, by the first server to the requesting client device, the formed message.


	Examined claim 30 is similar to patent claim 23. It would have been obvious to patent claim 23 because receiving similarly the limitations is obvious variation. Examined claims 2-29, 31 recite the similar limitations of patent claims 2-22, 24-28.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459